DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 1/19/21 is acknowledged (The examiner notes that claim 9 has been canceled in the amendment of 1/19/21).
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/21.
The examiner notes that applicant requested claims 12 and 13 be examined with the elected claims however as applicant elected claims 1-9 without traverse this would not be proper.
The examiner notes that the withdrawn method claims may be rejoined if they include all limitations of the independent apparatus claim when the apparatus claim is in condition for allowance. At this time the claim is not in condition for allowance and therefore rejoinder is not appropriate at this time.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the plate comprises a plurality of recesses”. This is unclear as two plates have previously been recited, the positioning element being in the form of a plate and the plate with at least one recess. The examiner is interpreting the claim as if the plate refers to the plate with at least one recess.
Claim 4 recites “the locking portion of the recess is a cylinder centered on an axis of the recess with a base shaped as a hexagon, a rectangle, a triangle or of at least two interrelated circles.” It is unclear to the examiner how a shape with a base of a hexagon rectangle, triangle or two interrelated circles can be considered a cylinder still, as a cylinder requires a circular base shape. The examiner is interpreting the claim as if the cylinder can be any 3d shape in which a cylinder of some diameter could fit.
Claim 3 is rejected as being dependent upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brun (US20160250008A1).
With respect to claim 1, Brun teaches a set for the production by 3D printing of implant abutments for dental implants, the set comprising, at least one abutment comprising an elongated base member with an axis (dental implant replica 10, Fig. 1, Abstract, P0026-P0029 ), and at least one positioning element fixed to the base member (anti-rotation portion 26, external elements  Figs. 1 and 3, P0029); a plate (dental model 36, Fig. 4) with at least one recess (hole 38, Fig. 4) and a locking portion (antirotation section 40, recesses 42a-c, P0035, Fig. 4); wherein the recess is larger than the elongated base member (expanded region 49 and apical side 54, Fig. 4), and wherein the locking portion is configured to be in a form fit connection with the positioning element in order to vertically position the abutment (P0035-P0036), and lock the abutment in rotation around its axis (P0035), and wherein the positioning element of the abutment is made in a form of a plate extending from the base member (anti rotation portion 26, Fig. 1).	
	With respect to claim 4, Brun further teaches wherein the locking portion of the recess is a cylinder centered on an axis of the recess with a base shaped as of at least two interrelated circles (Fig. 3,  external convex elements 28a-c).
(Fig. 3,  external convex elements 28a-c).
	With respect to claim 6, Brun further teaches wherein the recess of the plate comprises a fixation portion comprising a through hole (hole 38 is a through hole, P0043, Fig. 4).
	With respect to claim 7, Brun further teaches wherein said through hole is a counter bore through hole or countersunk through hole for accommodating a fixation means, to fix the abutment to the plate (Fig. 4, walls of coronal side 52 in Fig. 4 are countersunk).
	With respect to claim 8, Brun further teaches wherein the positioning element and the base member of the abutment are made out of one piece (P0032).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun (US20160250008A1) as applied to claim 1 above.
	With respect to claim 2, Brun fails to explicitly teach wherein the plate comprises a plurality of recesses, teaching a singular recess instead (Fig. 4). However, Brun does teach the model corresponding to a patient’s features (P0038), which may have multiple dental implants. As such it would have been obvious to one of ordinary skill in the art to modify the set as taught by Brun by including at least a second recess in order to duplicate the effects of the first recess for a second dental implant.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  

	With respect to claim 3, while Brun fails to teach wherein all the recesses have the same dimensions, it would have been obvious in duplicating the structure of one recess to use the same dimensions, achieving the same positioning/alignment.
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beeby (US20150093719A1) teaches additive manufacturing of dental implants (Fig. 3B). Futterknecht (US20120028214A1) teaches a dental implant structure of a similar design (Figs. 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741